The role of women in industry (debate)
The next item is the report by Ilda Figueiredo, on behalf of the Committee on Women's Rights and Gender Equality, on the role of women in industry.
This report is very important and is likely to receive a great deal of media attention.
rapporteur. - (PT) I must start by thanking the members and staff of the Committee on Women's Rights and Gender Equality and the draftsman of the opinion of the Committee on Industry, Research and Energy for their support and valuable contributions, particularly through their proposals on this report which enabled its unanimous approval. This work took several months and included a public hearing with valuable contributions being made by members of both parliamentary committees and external guests, particularly social organisations.
This report seeks to highlight the role of women in industry. On average, over 14% of women in employment in the European Union work in industry. In some countries this percentage exceeds 25%, such as in Bulgaria and the Czech Republic, and in others it is around 20%, such as in Portugal, Greece and Hungary.
We know that in some industrial sectors women represent the majority of workers, such as in textiles, garments and footwear, areas of the food industry, cork, cabling, and electrical and electronic equipment, whereas their participation in cutting-edge technology sectors is limited. This means that we need different approaches, but with one common goal of promoting the women working in these sectors, guaranteeing non-discriminatory practices in access to employment and contracting, wage equality, creation of career opportunities, vocational training, good working conditions and better pay, and respecting maternity and paternity as fundamental social values.
The need to guarantee employment with rights for women working in industry and to keep facilitating their access to jobs in this important sector of production also requires more attention to be paid to the situation in various industries in the European Union, to the challenges facing them and to the appropriate responses which must be found, including in international trade and in monitoring the situation of imports of sensitive products such as those in the textile sector.
Particular attention must be paid to the restructuring and relocation of multinationals which significantly affect the employment of women and increase their unemployment, particularly in regions where there is no alternative employment. The fight against the wage discrimination which still exists and which affects female workers, in particular indirect discrimination, requires us to look into establishing a methodology for analysing exactly what jobs entail, which will guarantee the right to equal pay for women and men, give proper recognition to individuals and occupations and, at the same time, establish work as a structural factor, with a view to increasing the productivity, competitiveness and quality of undertakings and improving the lives of workers, both women and men.
We must therefore encourage initiatives that contribute to the development in companies of positive measures and human resources policies promoting gender equality. We must also encourage information and training measures making it possible to promote, transfer and incorporate successful practices. I would highlight in this respect certain projects developed with the support of the EQUAL programme which I have had the opportunity to experience in Portugal. This programme deserves the European Commission's full attention to ensure its continuation and expansion.
As underlined in the report, negotiations and collective bargaining are vitally important in the fight to abolish discrimination against women, in particular with regard to access to employment, wages, occupational health and safety conditions, career progression, and vocational training. However, the Member States and the Commission have a particular responsibility and an important role to play in promoting equality and fighting all kinds of discrimination, in guaranteeing employment with rights and in combating the precariousness of work which particularly affects women.
We therefore call on them to act, whether by defining high standards for health protection at work that take account of the gender dimension, notably maternity protection, or through working time and organisation that respect family life, or by creating effective inspection mechanisms ensuring respect for employment rights and trade union freedom, or by guaranteeing comprehensive access to good public social security and affordable social services, in particular crèches, nurseries and support for elderly people.
Member of the Commission. - Mr President, the Commission warmly welcomes the motion for a resolution on the role of women in industry. I congratulate the rapporteur, Ms Figueiredo, on addressing this issue of the situation and role of women in industry, which is complex. One of the several reasons is that, as shown in the report, the gender equality challenges in industry are even more acute than in other sectors.
In industry, the problems of working conditions, the pay gap and the reconciliation of work and private life tend to be even more pronounced.
It is also a complex issue because it goes beyond equality policy to relate to the general situation in industry in Europe and the way Community policies can support industry and workers - both men and women - in the difficult context of globalisation. As you know, the adoption of the Roadmap for Gender Equality in 2006 underlined the Union's full commitment to do its utmost to make progress towards a situation of real equality between men and women.
The six priorities of the roadmap are linked to improving the situation of women on the labour market. The first is economic independence for women and men, the second is reconciliation of private and professional life, the third is equal representation in decision-making and the fourth is the elimination of stereotypes. The Commission welcomes the fact that Parliament's motion for a resolution highlights precisely these areas. Whilst the progress made in the area of gender equality is unquestionable, major challenges remain. The Commission shares the rapporteur's view that we must continue our efforts and consolidate what has been achieved.
As far as women's participation in industry is concerned, two issues should be tackled. Firstly, there are still very few women in industry compared to the services sector. Secondly, those women who work in industry tend to be in typically female sectors which are very labour-intensive and characterised by poor working conditions and low wages. The Commission is conducting various policies to meet these challenges. Combating stereotypes in education will, in the long term, lead to there being more highly skilled women in technical and scientific occupations and will also help to meet the needs of certain industrial sectors for manpower or womanpower. It is also important to support the careers of female engineers via networking, mentoring and measures to balance work and private life.
In order to diversify women's employment in industry, it is vital to provide every opportunity for training and retraining. The European Social Fund provides essential support in this area. It is also vital to improve the current situation of women working in industry. For example, there is still an unjustifiably large gap between women and men. In industry, this gap is as much as 30%.
For this reason, in July 2007 the Commission adopted a communication on tackling the pay gap between women and men. The communication examined all the resources that must be mobilised to achieve this aim. The involvement of enterprises is an important way of making progress in the areas of equality between men and women at work, the gender pay gap, training, work-life balance and career development. In addition to the laws on equal treatment, which all enterprises must obey, it is important to encourage them to adopt voluntary measures to promote equality, in particular in the context of corporate social responsibility.
Finally, the Commission will shortly relaunch an awareness-raising campaign for enterprises about gender stereotypes. The report on women in industry underlines the vital role of work-life balance in order to achieve real gender equality and the Commission shares this analysis. This point was mentioned during the adoption by Parliament of the Kauppi report in September 2007.
The Commission will report in 2008 on progress towards the Barcelona objectives in the area of childcare. The second phase of the consultation of social partners on work-life balance concluded in July. The Commission takes the view that this issue should be tackled using a combination of different instruments, including the amendment of current Community legislation in order to better take account of new challenges.
As I stressed, the issue of women in industry also reflects the general situation of industry in Europe. The Commission will continue to pursue all the necessary policies to face up to globalisation, ensure a future for industry in the Member States and help workers of both sexes when the companies for which they work are restructured.
European laws on employee information and consultation, social dialogue and the European Social Fund are all instruments designed to achieve this. The European Globalisation Adjustment Fund, launched in 2007, will provide assistance of up to EUR 500 million per year and its rules provide specifically for gender equality to be taken into account. The Commission is, therefore, responding to all the challenges identified by the report on the role of women in industry by taking measures of various kinds: improving equality, working conditions and the role of women in industry, combating stereotypes, creating better conditions for reconciling work and family life and providing general support for companies and workers in industrial sectors in difficulty.
I should like to make a personal statement: I sincerely support this way of tackling the difficulties in this specific area.
Draftsman of the opinion of the Committee on Industry, Research and Energy. - Mr President, I warmly welcome this report, which I fully support. The British Conservatives support it, as does the PPE-DE Group. If Europe is to play a leading part in a very competitive, a fiercely competitive, global world, we need all the resources available at the highest possible level.
Whilst I disagree that there should be quotas saying how many ladies there should be at various levels in companies - and I particularly disagree with any compulsion in that regard - what I do want to see is as many ladies as possible rise to the highest possible levels based on their ability. It often depends on what we define as 'industry', and industry is changing; everything is much more flexible nowadays, and I am delighted that ladies are playing their role in industry in their various positions.
I do not agree that there needs to be any handicap or under-representation in the new technologies, because ladies have the brains, the intelligence and the know-how to more than make their worth felt.
Firstly, I would endorse the view that we should always go for equal pay wherever possible. Regarding this report, I was extremely pleased that the rapporteur embraced the views of people from the various groups and that we reached unanimity. I wanted to see better facilities for pensions for ladies - for portability within pensions from one employer to another to make sure they get higher pensions as they get through their working lives, and more flexibility in terms of facilities so that ladies can balance their family lives with their working lives.
As I say, I fully support this report. It is a step forward. We need ladies at all levels and I wish them well. I welcome in particular our new Commissioner, who is very capable indeed.
on behalf of the PPE-DE Group. - (SK) I would like to say thank you for the work that has been done on this report by Mrs Figueiredo. The report to some extent lists the problems facing women employed in various sectors of industry.
Some of the problems seem to be perennial problems, such as the gender pay gap, the inadequate representation of women on company boards of directors or the inadequate reconciliation of work and family life. The report also brings up issues that are less frequently discussed, such as the insufficient attention given to specific requirements for the protection of women in the work place or the social problems that arise as a result of transfers of production to areas with lower production costs.
Some of the proposals in the report interfere with the principle of subsidiarity or lay down requirements that encroach on the competence of the social partners and the processes of collective bargaining. The PPE-DE Group will not support these proposals.
Despite the fact that the report is more or less a summary of problems that are reasonably well known, it points at the fact that changes in these areas are slow, as can be seen, for example, in the development of differences between the salaries of men and women. The research clearly indicates that the turning point comes when children arrive: from that point the careers of men and women take different directions. Most difficult to break are the critical stereotypes, and this is the case even when we do not identify with them verbally any more. The report also highlights the issue of the transferability and flexibility of pension rights, which is becoming more and more sensitive with the progressive unification of the labour market, and with the requirement for higher mobility of the workforce. This, I think, is an issue that should be given appropriate attention.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, I would first also like to thank the rapporteur for her help and cooperation. We made the most of our opportunities to work together across political boundaries and I would like to express my warmest thanks for this.
I would begin by pointing out that we have already presented a large number of reports on this subject. The demand for equal pay for equal work goes back more than 30 years and we have still not been able to make it a reality. Of course we are taking small steps forward and we are producing paper after paper, but the situation of women in industry still remains a long way behind what we have been working towards all this time.
In the manufacturing industry, for example, 85% of the employees are women, and in the ICT sector the figure is 15%, and indeed women are very poorly represented in the high-technology industries. This does not imply that women are less educated, it only means - and this applies especially to rural areas - that there are simply no opportunities to take up other jobs.
Women continue to work in the low-wage sector and even here there is differentiation between male and female workers. There is still inequality and discrimination, and not just in respect of wage levels but working conditions too. We are therefore also appealing to the trade unions to do more to prevent this type of wage discrimination when taking part in pay negotiations.
Support for professional and vocational training programmes is still lacking or is woefully inadequate. Education and training is needed in order to provide female employees with career prospects, even in low-skill sectors. We also call on companies to apply family and women-friendly policies in their workforce management plans, which will work to everyone's advantage: when everyone has that feel-good feeling, business runs better and this also benefits the women who work in it.
on behalf of the ALDE Group. - (FI) Mr President, I would like to thank the rapporteur for her excellent report and levels of cooperation, and, in particular, for highlighting the way men and women are treated differently, despite the fact that we hardly ever get a sympathetic hearing.
The Member of the Commission is, I am sure, personally committed to the issue, but when I was listening to your official reply in which you said that the Roadmap had been adopted, and that there was commitment to it, afterwards one might naturally have expected to hear an account of what had actually happened. Unfortunately, we have to say that hardly anything has happened in matters of equality during this Commission's term. That is regrettable. It is perhaps not the sort of important issue the Commissioners or others could score points on; nevertheless, ladies and gentlemen, I would like to encourage us all to do more because we are responsible for the status of women in Europe.
I will give you one example. In Finland women got the right to vote when it was part of a very conservative Russia in 1905. That was amazing. Looking ahead now, I do not think it will be possible, now we are part of Europe, for women in the different Member States to earn the same pay and receive the same kind of treatment in the EU, even if the EU speaks of human rights and is progressive. I think the EU could take a look at the decisions that were taken in tsarist times and make bold decisions on equality of pay and equality in the workplace. The tsar had the courage to give women the vote, but the EU does not have the courage to do anything to bring about equality of pay in the Member States of the EU.
on behalf of the UEN Group. - (PL) Mr President, I have clear memories of the 1950s in Poland. We used to see many huge billboards with pictures of smiling girls driving tractors. These were girls from the so-called Polish Service organisation. We saw them shouldering pickaxes and spades and marching joyfully off to work. There were also women tending looms and lathes. Times have changed. We now see women working in design offices, on computers, or on the new production lines for electronic equipment, mobile telephones and televisions. We also see the tired faces of women hurrying home after many hours of hard work to undertake other daily tasks. Those were the images that came to my mind as I read Mrs Figueiredo's report on the role of women in industry.
For many years now, efforts have been made to protect women, reduce their workload and treat them in the same way as men are treated. Unfortunately, differences persist to this day. The list of expectations is very appropriate, though perhaps not complete. Differences still persist in the way men and women are treated at work, both regarding pay and career development as well as assessment of their work and qualifications. The most unfortunate thing of all is that it has not proved possible to create the conditions for women's hopes and aspirations to be realised, so that they can be sure of job stability and opportunities for career development.
on behalf of the Verts/ALDE Group. - (ES) Mr President, the role of women in industry is clearly conditioned - this has already been stated, and I wish to remind you of it - as in many other cases, by a number of stereotypes, some of which are clearly pernicious.
We need to make headway on overcoming such stereotypes and that is precisely why I feel the Figueiredo report is a fundamental and important concept and, similarly, why it enjoys the support of our group.
There is much evidence to justify this report and the submission of a number of proposals, which we trust will be welcomed not only by the Community institutions, but by business itself, which, after all, has to adopt them and implement them.
One such piece of evidence is the fact that the European Union average in terms of women employed in industry is a mere 14%. It must nevertheless also be borne in mind that, of this percentage, 21% accounts for part-time employees; indeed, women account for 65% of part-time employees in the industrial sector. I feel that this is one of the key aspects, and by no means a minor issue in this debate.
The second piece of evidence is the fact that it is precisely women with precarious employment conditions, women working part-time, carrying out temporary employment in atypical conditions, that are most frequently affected by wage discrimination or, when they wish to take maternity leave, have fewer possibilities in terms of basic, permanent and vocational training.
Thus the proposals in this report include the proposal for urgent measures to be adopted for full and effective application of Directive 75/117 EEC on the principle of equal pay for men and women as a means of opposing wage discrimination. We have been calling for this for some time now, and hope to see it implemented as soon as possible.
Secondly, we want incentives to be provided for initiatives, positive courses of action and policies for human resources to promote equality. We want the Member States and the Commission to provide more and better tax breaks for companies in terms of compliance with codes of conduct and corporate social responsibility criteria in their day-to-day business. We want to see better working conditions, with particular emphasis on working hours, and maternity and paternity leave - here responsibility is shared on both sides by the couple or the family - thereby guaranteeing working men and women the opportunity to take up their posts again after such leave. Attention must also be paid to reconciling work and family life. Thus, for all this to be transformed into reality, the report calls for these rights to be implemented in legislation across the European Union.
Finally, I beg to differ with Mr Dover on the subject of quotas. For some of us, female and male, these constitute a necessary instrument, and thus we feel the point must be made that the European Union ought to follow the Norwegian example of applying measures to increase the numbers of female board members of public utilities to at least 40%, and use regulations to impose a 40% quota of female representation on boards of private companies.
It is obvious that this is not the solution, but I must insist that this is a path and a means that is proving useful in other aspects, which we would like to see copied within the European Union.
, on behalf of the GUE/NGL Group. - (CS) Mr Chairman, Commissioner, ladies and gentlemen, my committee colleague Ilda Figueiredo has, as always, done an excellent job. She has documented facts that I myself consider fundamental, in particular the fact that working women account for the dominant share of employment in the processing industry, where the majority of jobs require fewer qualifications, are manual and are badly paid. The stereotype that it is a woman's lot to do auxiliary work is well illustrated here. I had the opportunity to visit several production plants in the food industry in different countries. These plants are very similar, despite their geographical diversity. The men hold the managerial jobs and the unskilled work on the production line is done by women. They earn little, they work mechanically in a stupefying rhythm, without any motivation for professional growth, and they work under unfavourable conditions. This is, of course, wrong.
A great deal of work is still needed to put an end to gender inequality. We must realise that this area is still not sufficiently covered by statistics and that the gender issue is a relatively new statistical phenomenon. In the real world, the disadvantages experienced by women in industry, compared with men, are even more noticeable. However, it is necessary to focus on the issues that the rapporteur rightly designated as priorities: the disadvantages facing women in terms of pay and the fact that there are few women in technical fields that are, in comparison to the significant processing industry, technologically more demanding and better paid. Women need to be able to gain access to higher education; professional qualifications are of relevance here. They should also be given the opportunity to return from maternity leave to the labour market, but also to further studies. This right, of course, applies to men who look after children too.
Some regions of the European Union, particularly in the East, are undergoing changes in the structure of their industries. These changes are enforcing greater workforce mobility and retraining. I know about these trends from my own experience, because I come from the industrial part of the Czech Republic, which has been industrialised, and I am aware of their impact, especially on working women.
Another related problem is the transfer of factories to countries outside the European Union, where the workforce is cheaper. Women's employment is also threatened by the influx of cheap goods from Asia, but also from other countries that produce high volumes of consumer goods for foreign markets, rather than supplying their own market, which does not have the purchasing power. All these factors have a noticeable influence on the employment of women in industry and their negative consequences should be gradually mitigated.
on behalf of the IND/DEM Group. - (PL) Mr President, the statistics tell us that across the European Union there are more men than women in employment in every age group. This can be due to personal choice or to tradition, but is often the result of discrimination in the workplace. In addition, on average women earn less than men in every Member State of the European Union. It is therefore important to use legislative and regulatory means to remind entrepreneurs and employers of their duty to comply fully with the principle of equal treatment, and not just as regards pay.
The issue of the unequal participation of women in industry should be approached rationally, because the branches of industry defined as 'female' may involve less physical and mental effort. Women could be advised to consider them but that need not imply lower pay. It is difficult to imagine more men than women being employed in the embroidery industry or more women than men being employed in the smelting industry. Furthermore, the embroidery industry I referred to as an example may be better paid because of the artistic element involved than the food industry, for instance.
It is important to ensure that men and women receive equal pay across the different areas, and to eliminate exploitation and other unfair practices and conditions from the workplace. Opportunities for part-time work should be promoted, especially for women, alongside different types of flexibility facilitating retraining and learning.
In my speeches and in the amendments I have tabled I have repeatedly proposed not only that a return to one's job be guaranteed after maternity or parental leave, but also that such maternity or parental leave be classed as time at work, and the relevant monetary payment made in due course. This would pre-empt low retirement pensions and also help to reduce unemployment. Above all, it would ensure the proper upbringing and development of children, who are the future of every family and every nation and the future of the European Union.
(FR) Mr President, on reading this report one might be tempted to say 'All quiet on the western front': nothing new, in other words.
The panorama is always the same: the persistence of stereotypes in the choice of educational and professional guidelines, over-representation of women in certain sectors such as the textile industry, the pay gap, working conditions and career prospects. The recommendations never change, however: promoting equality between men and women in professional spheres in terms of pay, their presence on company boards, or developing structures for child care and employment flexibility.
This is fine, but what then? What exactly is this umpteenth report on women's rights going to change, within or outside the industrial sector? Despite coercive policies based on 'positive action' - a misleading formulation, since what it really means is compulsory quotas - gender mindsets have great difficulty moving forward.
It is not by imposing structures that may occasionally be unnatural, in the name of the principles of equality and non-discrimination, that women will more naturally take up their role within companies, whatever they may be. Women do not have such a severe handicap that they must be systematically imposed to be accepted. Incentive measures must not be coercion measures.
Moreover, when applying the Charter of Fundamental Rights we should not forget that we must also leave all entrepreneurs free to hire whomever they choose, as long as all employees are treated in the same manner, regardless of their sex.
(SK) A higher concentration of textile and clothing industries on which female employment depends is typical for some European regions, and the Prešov region in north-east Slovakia is among them.
If we want to preserve work opportunities for women specifically in these disadvantaged regions, where the textile and clothing industries have their own tradition, we must support these industries as a productive industrial sector through suitable measures: creating new programmes focusing, for example, on the presentation and advertising of new products at specialist and international fairs. The wider application of the Strategic Research Agenda of the European Technological Platform and the need to introduce innovative technology and new business models are, in my opinion, a contribution to the future of the textile and clothing industries.
We all know that despite an increase in the number of females studying technical and scientific subjects, the obstacles they encounter in the workplace result in women abandoning scientific careers in industry. Given the importance of maintaining a certain standard in education and knowledge, scientific work must be continuous. In some scientific institutions no provision is made for women to work for part of their working time at home unless they absolutely have to be in the workplace. The mentality surrounding overtime may be one of the specific barriers. Those are the reasons why we are registering below average representation of women in high-tech sectors.
Primary responsibility rests with the Member States. We would therefore ask the relevant national institutions to prepare and introduce policies aimed at reconciling work and private life, to facilitate greater flexibility in working time and to improve the general approach to childcare services. It is also important to encourage employers - especially of small and medium-sized companies - to make sure that they put these policies and procedures into practice , through effective technical measures and if possible financial support too.
In conclusion, I would like to thank the rapporteur, Ilda Figueiredo, for her work and our shadow rapporteur, Edit Bauer, through whom we were able to enrich the report by way of our opinions. I also value highly the opinion of my colleague Mr Dover from the ITRE Committee.
Mr Chairman, in conclusion I would like to bring up one technical issue. It is very cold in this House during the debates, including today's debate. The coldness of this Chamber does not create a good working environment for our work as Members and has serious consequences for our health. I would like to ask you to see to it that the conditions are improved.
(HU) Mr President, Commissioner, ladies and gentlemen, our policies for industrial development and the manufacturing sectors can help the European economy become a leader in competitiveness, knowledge and sustainability, in line with the Lisbon objectives.
Lisbon stands for growth in employment rates, significant increase in the employment of women, demand for the provision of proper conditions for the employment of female employees, and wide-ranging support for equal opportunities - over and above the positive role of women in the economy.
Equal opportunities must be underpinned in every area of industry: in employment, pay, promotion, the provision of vocational education and training, the availability and monitoring of different forms of flexible work, and the reconciliation of work and private life.
Overall, decent working conditions must be provided for women in industry and proper representation in the organisations whose job it is to safeguard their interests. These areas do not constitute an exception from the requirements of ensuring gender equality and the principles and practice of gender mainstreaming must be applied consistently here too.
It is important that we have the right information about actual work relations in the many, essentially different sectors of industry and the differences between the sectors themselves. A wide range of statistical information is required for shaping and drafting strategies and concrete proposals. Innumerable international management research projects have shown that the special leadership qualities of women can make a big contribution to business success. Europe must not lose this opportunity. Thank you.
Mr President, I congratulate the rapporteurs and those who have been working on this report on the excellent mapping of the current statistics and the current situation in Europe when it comes to women in industry. Still, one cannot avoid being disappointed, because documents like this have been produced since the 1950s and we still have very little change. This applies to women in industry, the health situation and health care for women, and to career opportunities, learning opportunities and opportunities to improve their skills, not to mention the situation of the work and family combination.
I would like, therefore, to spend half of my speaking time on questions to the Commission. Firstly, it is appalling that, after decades, we still have such a bad statistics situation. This is something where the Commission can really ask for an improvement when it comes to European statistics. I see that responsibility for this lies mainly with the Commission.
When I was a university teacher 25 years ago, I taught my students about the rules on equal pay deriving from Brussels and from the European Member States at the time. The cases from the Court (Danfoss I and II) happened more than 25 years ago. Is it not time for a new regulation with more teeth? This is also the responsibility of the Commission.
I would also like a mid-term health check when it comes to the roadmap for gender equality, which contains a lot of nice words, but no regulation so far on the horizon.
Fourthly, the Spring Summit will work with the Lisbon resolution. These issues should be mentioned in March. And fifthly, when the Commission - and Parliament - arrange seminars with high-level groups, we should apply the same rules as Norway for industrial boards, i.e. the 40:60 percentage.
(PL) Mr President, the role of women in the economy is going to grow if only because of demographic problems. It is therefore worth giving careful consideration to this issue.
As a Pole, a woman, and a physicist by training, I can state that in my country the average level of education of women is higher than that of men. Women are also more involved in business in the SME sector. I have not observed any gender-based discrimination in the scientific world. Nonetheless, women earn between 15% and 20% less than men do and women's involvement at managerial level in companies is significantly lower than that of men. In addition, more women than men are in insecure employment. The result, therefore, is that although training and different ways of improving one's qualifications are important, they are not enough to reduce discrimination.
Female poverty is due not only to low pay, but also to the way pension schemes are devised. Following the reform of the Polish pension scheme, a provision was introduced whereby pension contributions for persons taking maternity leave and parental leave were financed from the State budget. This was a great help to women, as pension systems tend to penalise them heavily for motherhood. The report has noted the need to deal with the matter.
I also attach great importance to considering issues relating to health and safety from a gender-specific point of view, notably as regards burdening women with tasks causing musculoskeletal disorders. These issues have also been covered in the report.
Mr President, in 1996 an underwear company closed its factory in my constituency. It left 160 unemployed - almost all women - of middle age, with little or no skills outside the factory. Only 100 of these women managed ever to work again. The women who found work needed, after 30 years of service in this plant, to begin again at minimum wage, as they had not been given any continuous training and their previous experience went unrecognised. This factory moved to a less expensive area of the EU and has since moved to Asia.
Companies will continue to relocate for cheaper labour forces, and we need to protect women - particularly in areas like textiles - by offering the opportunity to upskill and by giving continuous education.
I also want to talk briefly about apprenticeships: in Ireland only 5% of women are in apprenticeships. It is a double problem. Are they encouraged to become plumbers and carpenters? Is there not also the problem that, in most areas, apprenticeships have now disappeared?
Apprenticeships themselves were a very good way to pass on information and skills and be recognised for them, and with the loss of apprenticeships we are denying many people - both men and women - the ability to pass on skills and be recognised.
(SK) I would like to stress three key points in relation to this issue.
Employers must learn not to put women in unsuitable jobs or jobs where their abilities are not sufficiently valued. The European Union institutions must keep an eye on those bodies that are receiving their help to make sure they respect the acquis communautaire. Even though different opinions exist, society should respect the fact that men and women are different, but at the same time complement each other. It is the basic principle of life and it should also be the basic principle of the policy on equal opportunities for women and men.
Diversity and compatibility in the job market and in society are fundamental. The report by Mrs Figueiredo outlines our responsibility in implementing the Lisbon Strategy, in Europe's 'demographic winter'. The report correctly underlines the health risks and various types of occupational diseases that can be different in men and women.
I fully support the rapporteur in her request for a full analysis of the existing situations and their consequences. Such analysis must also include the specific impact on motherhood. Nothing can justify, for the sake of future careers, future mothers being exposed to health risks that can have a negative influence on motherhood. Equally, it is the responsibility of the industrial sector not to punish women if they want to have children, and the sector should make it possible for them to be able to return to their original position after maternity leave.
(PT) Mr President, the Beijing Platform for Action asserts that, without the active participation of women and the incorporation of women's perspective at all levels of decision-making, the goals of equality, development and peace cannot be achieved. Furthermore, to achieve the objectives of the Lisbon Strategy, the participation of women in the labour market needs to be increased. As women represent 59% of graduates, it is difficult to understand why the majority of new jobs for women are part-time, sometimes insecure and precarious, poorly paid and with few prospects of career progression.
This report by Mrs Figueiredo, whom I congratulate, contains two proposals that I must highlight: the first is the promotion of female entrepreneurship. Given that 61% of women take account of family circumstances when considering setting up a business, compared with only 49% of men, measures are needed to help reconcile professional with family and private life.
The other proposal concerns long working hours. It is essential for the Commission to carry out a study into the negative consequences of long working hours, namely the family, personal and social consequences, such as children being left alone for many hours, which often leads to failure at school and crime. The Member States should also be urged to improve the monitoring of undertakings that force their employees to work beyond the statutory working hours and to impose harsher penalties.
(BG) Madam Commissioner, Mr. President, colleagues, equal participation of women and men on the labour market is a precondition for sustainable economic growth and harmonious social development.
Over the past decades Europe has made considerable progress in promoting gender equality. The report on the role of women in industry summarizes some of these achievements, while insisting for a stricter application of the principle of equality.
It can regrettably be noted, however, that despite the existing relevant legal framework, a number of EU directives and resolutions remain without proper implementation. The role of women in industry ought to be based on the principles of equal pay and equal involvement in decision-making.
The labour market situation in Member States shows that women are inconsistently represented in the various sectors. They account for a large percentage of those employed in the service sectors and are underrepresented in the high-tech area, for example.
Promoting decent jobs is an integral part of the European Union values and Member States need to take effective measures to ensure that standards are met and decent jobs are guaranteed in the various industry sectors.
I believe that we are all faced with the serious challenge of applying a set of policies with a focus of combining work, personal and family life. European citizens, both women and men, deserve to enjoy equal opportunities and should be equal not just on paper but in real terms. Thank you.
- (DA) Mr President, I should very much like to thank the rapporteur for a very relevant report, which focuses on the growing gender inequality in the labour market at a time when we are all promising each other to combat wage discrimination and work towards genuine equality. Women currently hold the lowest-paid unskilled jobs in industry, and there is a risk that their conditions will deteriorate further if we do not immediately introduce targeted in-service training. We need to make it compulsory to compile gender-differentiated statistics on both wage levels and the gender balance in the individual sectors. It is totally unacceptable that we still have such a poor level of knowledge in these areas. How can we change things if we do not have a clear overview of what the status quo actually is?
We also need to develop an industrial policy that takes account of the gender dimension and the specific challenges women face in terms of pay, childbirth, job insecurity and monotonous, repetitive work. This should be done in cooperation with the social partners, and the latter must also ensure that women are sufficiently represented in their organisations.
Mr President, the proposal before us deals with a very important issue, one that continues to spark debate globally. The role of women in industry affects all facets of society and has wide-ranging implications for employment and welfare policy, family and child policy, not to mention economic policy. Yes, equality legislation ensures women get maternity leave, but all the evidence shows that they expose themselves to promotional and financial discrimination, albeit subtly (to comply with the law) but nonetheless pervasively in an inflexible business culture.
There was an outcry in Ireland in recent weeks when a media accountant made this very point and he was roundly handbagged. There is no point denying the blindly obvious. Perhaps this report before us should be subtitled, 'Motherhood and misogyny', as an editorial in the Sunday Tribune at home screamed last week.
We in the European Parliament must endorse the proposal before us - with which I largely agree - because, on the one hand, industry needs women at all levels and, on the other hand, society needs children. We all - including employers and industrialists - must respect maternity and paternity leave as fundamental social values. While I still baulk at compulsory quotas for women's participation, albeit in politics or business, my faith in a meritocracy is being sorely tested the older and, hopefully, the wiser I get.
I would like to congratulate the rapporteur. There might be one or two paragraphs that I have to think about, but I will be supporting her report, and I think it behoves all of us in the House to support a very good report on which an awful lot of work has been done.
(ES) Mr President, I also wish to congratulate the rapporteur for her work and her open disposition, which has allowed us all to transform the general duty of companies in terms of respect for the principle of equality between working women and men into specific measures.
Her report includes measures to guarantee equal opportunities in terms of access to employment, training and professional promotion; measures to respect women's and men's employment rights, including - and this must be emphasised - protection against sexual harassment; and measures to enhance the reconciliation of personal and family life and employment relations.
Perhaps, however, the most novel contributions have been, firstly, power-sharing measures: this could, for example, produce a balanced number of women and men on company boards and in all decision-making posts in line with the new law introduced in my country, Spain.
Secondly, there is the recommendation that each company implement its own negotiated equality plan. This makes it a key report for a strategic sector for the European Union.
(FR) Mr President, I welcome the fact that Parliament has taken the initiative of producing this report since, if the role of women in industry is utterly crucial, their professional situation overall remains much more precarious than that of men.
Thus the report points to a considerable number of discriminatory situations involving women that must be tackled immediately, especially their confinement to certain sectors and certain types of jobs with low pay and limited career prospects, their over-representation among atypical employees, particularly those subjected to part-time employment, or the difficulties they encounter in rejoining the labour market after maternity leave.
I feel that one of the courses of action mentioned to rectify this circumstance, the idea of a reward for companies encouraging reconciliation between professional life and family life, is quite interesting, and indeed the improvement of women's career prospects ought to be encouraged by enhancing life-long learning.
I must, however, voice certain regrets as to the format of the report. I feel that the text is too long and not properly structured, and this impairs its readability and effectiveness.
(RO) The report may create the impression that we are talking about the absence of women in industry. This is indeed one of its topics. However, what the report emphasises is the presence of women in industry: women have low-paid jobs in low-paid industry branches, they are in the majority where there are no trade unions, and consequently no guarantees under collective agreements; women work in vulnerable industry branches, and they are the first to be laid off in the event of mass redundancy. Women are present at the workplace, but they are nowhere to be seen in management. They only get to do the work; they don't get to decide.
This report talks about what is missing, but it also talks about the things that women have. Women have an education, but hold no qualifications; they suffer from occupational diseases which are not recognised as such; they are willing to learn after they've turned forty, but they have no opportunity to do so. They are mothers, but there are no nurseries available. Men become parents and have no nurseries either, but they have their wives.
What is to be done? Existing regulations, our reports, the Commission's roadmap on gender mainstreaming, all these show that we know what should be done. What we and the Commission should remember, and most importantly what we should remind Member States of, is that citizens, especially women, do not judge our efficiency by the number of decisions we pass, but by our ability and will to enforce them. And the latter seem to be lacking.
(PL) Madam President, only between 14% and 25% of working women in the European Union are employed in industry. In addition, their participation in different sectors of industry is uneven, due to the stereotypes affecting educational and professional choices.
Women are employed mainly in the textile, clothing, footwear, food and food processing sectors, where pay is generally low. Women are significantly under-represented in the more highly-paid advanced technology sectors. The Member States should develop programmes aimed at educating women and fostering their entrepreneurial spirit. They should also offer financial support for such programmes. In addition, incentives should be provided for women working in industry to improve their qualifications on a regular basis.
Every Member State has a duty to comply with the principle of equal pay, to provide dignified working conditions and the opportunity to develop a professional career, while at the same time respecting social values such as motherhood and fatherhood. Compliance with social standards such as the right to safety, social protection and freedom of association will help to eliminate all forms of discrimination against women in the workplace.
Finally, I should like to congratulate Mrs Figueiredo on a very well-prepared report.
(SL) What we are saying about women in industry could equally be said of women in business and health care. By nature men and women have different physical abilities and therefore some work is more suited to women and some more suited to men. However, in cases where the quality of work and effectiveness are not dependent on physical strength, it is not permissible for women to be paid less than their male colleagues. Moreover, it is precisely female occupations that are automatically less well paid as it is, even though they are by no means easy and require a great deal of effort.
We have heard our fellow Member who said that we adopted similar reports on the inequalities of women 30 years ago. Why has nothing changed? Or why is change very slow? Or are businesses guilty of this? I believe that we must clearly identify the guilty parties and make a responsible and more decisive effort to ensure that the situation in this area finally takes a more positive direction for women.
(RO) When talking about women in industry, we should also be talking about education, research, and entrepreneurship. In the Committee on Women's Rights we've had a presentation from the Committee on Industry, Research and Energy concerning the role of women in industry. 15% of people with higher education are women. In 2006, women made up 33% of the total number of European researchers and only 18% of researchers operating in the private sector. However, it should be emphasised that only 28% of women researchers have children. Wages are higher in industry, particularly in the oil and chemicals industries, transport, electricity, and the automotive industry.
However, throughout Europe there is a gender gap as far as payment is concerned (roughly 20% in corporate management and 19% in engineering/science). 34% of women working in industry have children and we should stress that only 20% of industrial entrepreneurs are women. Therefore, we should concern ourselves more with women's education and training and in particular with child-care facilities.
Member of the Commission. - Madam President, I wish to thank Members of for a very interesting discussion, and will take this opportunity to answer some of their questions.
In reply to Ms Figueiredo, it is true that the Equal programme finishes in 2008, but the European Social Fund Regulation for 2007-2013 incorporates gender equality as a horizontal priority.
In reply to Ms Bauer, we had the first reading of the important legislation issue you mentioned - the transferability of pension rights - in June 2007, and the EPSCO Council dealt with it in December 2007. We hope to make quick progress during 2008.
In reply to Ms Jäätteenmäki - I realise that she is not in the Chamber, but her question was very important, so I would like to answer it - the Commission adopted, in July 2007, the communication on 'Tackling the pay gap between men and women'. In that communication, the Commission announced that in 2008 it would examine the relevance of current legislation from the point of view of the relevance of legal instruments with regard to the causes of the pay gap and, where necessary, propose amendments to the Community legal framework. Following this examination the Commission could propose any necessary changes to the current legal framework.
In reply to Ms Romeva i Rueda, anti-discrimination and gender equality legislation does not preclude Member States from developing and implementing positive actions. The Commission supports there being a higher proportion of women in decision-making. We will create a network of women in decision-making posts, probably during 2008.
In reply to Ms Flasarová, we cannot prevent companies from delocalising, but we have instruments to tackle that issue. In 2007, the European Globalisation Fund was quite promptly set up for this purpose.
In reply to Ms Ek, concerning statistics, the Commission continues to cooperate with Eurostat to develop specific statistics on equality. The Dublin Foundation for the Improvement of Living and Working Conditions takes into account gender equality in its regular reports. In 2009, there will be a regular publication on the research statistics on women.
In reply to Mrs Doyle, concerning maternity leave, the Commission is to prepare an impact evaluation on possible legislative measures introducing new forms of leave - adoption leave, and leave to care for family members other than children.
rapporteur. - (PT) Madam President, I firstly want to thank my fellow Members and also the Commissioner for their words today and for their contributions which have enabled this debate to assume even greater consequence.
However, as others have already done, I must also of course call for further practical measures to be taken. These proposals that we have made must be felt on the ground, in the lives of undertakings, female workers and families, because it is not acceptable, as various people have said here today, that 30 years after a directive provided for equal pay, we still have this clear disparity of 30% between the average wages of men and women working in industry. This figure is double the average wage difference in the European Union.
We cannot therefore allow this situation to continue for a further 30 years and that is why I call on the Commission, and also the Member States, to take concrete measures. These could be legislative or they could involve better monitoring, but they must ensure increased promotion of equal rights and opportunities and increased promotion of this objective which must be put into practice through education and training. We must also fight stereotyping, as highlighted here today, and we must ensure that the organisation of working hours, working time and jobs better responds to women's rights, and also to the right to maternity and paternity which are recognised as fundamental social values of the European Union.
The debate is closed.
The vote will take place today.
Written statements (Rule 142)
in writing - (HU) I welcome this important report and would stress that women in particular suffer from occupational illnesses. One new study mentions that in the EU 140 000 people, three and a half percent in this context, die every year as a result of occupational illness, and one of the main causes is chemicals. And chemicals are implicated in 86% of cancer-related occupational illnesses.
An important point here is that women, who generally live longer than men, are, as a group, more sensitive to chemicals and more vulnerable, as chemicals gradually build up in their adipose tissue and can be transferred to their unborn children. So we need to have a properly thought out European strategy to minimise the occurrence of occupational illnesses and the number of deaths and give women maximum protection.
in writing. - (FR) Although the report on the role of women in industry rightly emphasises the many difficulties facing women in the labour market and certain economic sectors, the proposals in the text raise two questions.
Firstly, the report appears to neglect the boundaries of the legislator's action. Europe's legal arsenal is currently one of the world's most lavish in terms of women's rights and gender equality. Therefore, it is up to the elected representatives and the citizens to ensure respect for the rights of women in the European Union. In consequence, the usefulness of an umpteenth declaration of intent is somewhat limited.
Secondly, the report contains one proposal that is, to say the least, curious indeed: suggesting that a quota of women on boards of private companies ought to be established by law points to a serious attack on individual liberties and does women little service. Treating women in a fashion that is closer to charity than equality tends to exclude them even more from certain sectors of society.
Our fellow citizens now expect us to support them by matching our words with actions.
in writing. - The Lisbon targets set in 2000 will certainly not be achieved by 2010 as originally intended.
The current gender structures and attitudes play an important role in this failure. Europe is not adequately using the potential of the half of its population. Women do not have equal opportunities for achievement in the high-value-added industry.
Moreover, women are not adequately represented in social dialogue. Neither employers' organisations nor the trade unions and the public sector have enough women in high-level positions.
It is remarkable and alarming that the future of work and the future of society are decided by the half of the population which does not take equal responsibility for raising the children and maintaining the household.
Increasingly, antisocial measures such as increasing unreported overtime and uncompensated flexibility of workers are used to increase productivity. The price we pay for this illusory increase is too high.
The Member States should significantly increase the emphasis on gender equality in social dialogue. Simultaneously, many Member States should strengthen the role which social dialogue has in setting the policy.
Women have the highest potential to accelerate the development of our high-tech industry. Europe must use it.